Bebg-haus v. Habbisbubg.
Opinion,
Mr. Justice Stebbett :
This scire facias was issued on what purports to be, a “ Municipal lien, for paving and curbing Market street from Front street to Pennsylvania Railroad, entered and filed in accordance with the act of assembly, entitled an act dividing the cities of this state into seven classes, etc., approved the 24th day of May 1887.” The validity of the lien depends solely on that act. No other warrant for the entry thereof is even suggested.
The constitutionality of the act was challenged by defendant below in his seventh point for charge, recited in the ninteenth *291specification of error. That point was refused by the court below, and the question thus presented becomes vital and controlling. The same question has been before us in Ayars’ Appeal, No. 3 July Term 1888. In an opinion just filed in that case [ante 266], the act above referred to has been pronounced unconstitutional. For reasons there given, and which need not be repeated, it follows that the lien in question, based on the act, was unauthorized and void. The 19th and 21st specifications are therefore sustained.
In view of this, it is unnecessary to consider other and important questions presented by some of the remaining specifications. The act under which the lien was filed and upon which alone its validity depended, having been declared void the lien must be regarded as a mere nullity.
Judgment reversed.
Klugh y. Habbisbubg.
Opinion,
Mr. Justice Stebbett :
This case and Berghaus v. Harrisburg, No. 18 May Term 1888, were tried together in the court below and argued together here. The facts in both cases are substantially the same, and the questions involved in them are identical. For reasons given in the opinion just filed in that case the judgment in this cannot be sustained. The municipal lien upon which it is based was unauthorized and void.
Judgment reversed.